     Case 3:21-cv-00255-JLS-AHG Document 4 Filed 03/22/21 PageID.59 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEREK D. HARRELL,                                  Case No.: 3:21-CV-255-JLS-AHG
12                                    Petitioner,
                                                        ORDER DISMISSING CASE
13   v.                                                 WITHOUT PREJUDICE
14   MARCUS POLLARD, Warden,
15                                  Respondent.
16
17         On February 9, 2021, Petitioner, a state prisoner proceeding pro se, filed a Petition
18   for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 but did not pay the $5.00 filing
19   fee and did not move to proceed in forma pauperis. See ECF No. 1. The Court dismissed
20   the case without prejudice on February 19, 2021 and gave Petitioner until April 16, 2021
21   to either pay the $5.00 filing fee or submit an application to proceed in forma pauperis
22   together with adequate proof he cannot pay the fee. See ECF No. 2.
23         On March 4, 2021, Petitioner submitted a motion to proceed in forma pauperis but
24   did not submit a trust account statement. See ECF No. 3. Without this statement, the Court
25   cannot determine whether Petitioner is able to pay the $5.00 filing fee. Accordingly, the
26   Court DISMISSES this case WITHOUT PREJUDICE. If Petitioner wishes to proceed
27   with this case, he must, no later than May 25, 2021, either: (1) pay the $5.00 filing fee,
28   or (2) submit adequate proof of his inability to pay the fee. For Petitioner’s convenience,

                                                    1
                                                                              3:21-CV-255-JLS-AHG
     Case 3:21-cv-00255-JLS-AHG Document 4 Filed 03/22/21 PageID.60 Page 2 of 2



1    the Clerk of the Court SHALL attach to this Order a blank application to proceed in
2    forma pauperis.
3         IT IS SO ORDERED.
4    Dated: March 22, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                        3:21-CV-255-JLS-AHG
